Case 3:16-cv-01974-BEN-LL Document 186 Filed 05/07/21 PageID.8158 Page 1 of 3



  1   Christopher S. Morris, Esq., SBN 163188
      cmorris@morrislawfirmapc.com
  2   Danielle R. Pena, Esq., SBN 286002
      dpena@morrislawfirmapc.com
  3   MORRIS LAW FIRM, APC
      501 West Broadway, Suite 1480
  4   San Diego, CA 92101
      Tel: (619) 826-8060
  5   Fax: (619) 826-8065
  6   Attorneys for Plaintiff Rochelle Nishimoto
  7   Jeffrey S. Doggett, SBN 147235
      jdoggett@ldrlaw.com
  8   LOTZ, DOGGETT & RAWERS, LLP
      101 West Broadway, Suite 1110
  9   San Diego, CA 92101
      Tel: (619) 233-5565
 10   Fax: (619) 233-5564
 11   Attorneys for Defendant Correctional Physicians Medical Group, Inc.
 12   Mark V. Franzen, SBN 079470
      mvfranzen@cktfmlaw.com
 13   Jennifer L. Sturges, SBN 155703
      jlsturges@cktfmlaw.com
 14   CARROLL, KELLY, TROTTER & FRANZEN
      111 West Ocean Boulevard, 14th Floor
 15   Post Office Box 22636
      Long Beach, CA 90801-5636
 16   Tel: (562) 432-5855
      Fax: (562) 432-8785
 17
      Attorneys for Defendant Anne Brantman, NP
 18
                          UNITED STATES DISTRICT COURT
 19
                        SOUTHERN DISTRICT OF CALIFORNIA
 20
      ROCHELLE NISHIMOTO,                       Case No. 16-cv-1974 BEN LL
 21   individually and as Successor in Interest
      to JASON NISHIMOTO,                       JOINT MOTION FOR AN ORDER
 22                                             CONTINUING THE APPEAL
                              Plaintiffs,       MANDATE HEARING
 23         v.
 24   COUNTY OF SAN DIEGO; and DOES
      1-100, inclusive,
 25
                             Defendants.
 26

 27

 28


      JOINT MOTION TO CONTINUE MANDATE HEARING 16-CV-1974 BEN LL
Case 3:16-cv-01974-BEN-LL Document 186 Filed 05/07/21 PageID.8159 Page 2 of 3



  1         The parties, through their respective attorneys of record, jointly move the
  2   Court for an order continuing the Appeal Mandate Hearing currently scheduled for
  3   May 19, 2021. The parties hereby make this application on the following grounds:
  4         1.      On April 22, 2021, the Court set the Appeal Mandate Hearing in this
  5   matter for May 5, 2021. [Dkt. 182.]
  6         2.      On April 23, 2021, due to the unavailability of Plaintiff’s counsel, the
  7   parties filed a joint motion to continue the hearing. [Dkt. 183.]
  8         3.      On May 3, 2021, the Court continued the hearing to May 19, 2021.
  9   [Dkt. 185.]
 10         4.      Lead Counsel for Plaintiff, Christopher S. Morris and Lead Counsel
 11   for Defendant, Correctional Physicians Medical Group, Jeffrey Doggett are
 12   unavailable on May 19, 2021, due to status conference in another matter (Moriarty
 13   v. County of San Diego, et al, Case No. 3:17-cv-01154-TWR-AGS).
 14         5.      The parties hereby jointly request that the Court continue the date of
 15   the Appeal Mandate Hearing. Counsel requests that the Appeal Mandate Hearing
 16   be continued to the next available date that is convenient to the Court.
 17         a.      Counsel for Plaintiff is not available May 19, 2021, May 24, 2021,
 18                 June 4, 2021, June 7, 2021, June 8, 2021, June 11, 2021, or June 15-
 19                 30, 2021.
 20         b.      Counsel for Defendant Correctional Physicians Medical Group, Inc. is
 21                 not available May 11-14, 2021, May 17-19, 20201, May 21, May 24,
 22                 2021, May 31, 2021, June 10-11, 2021, June 23-29, 2021.
 23         c.      Counsel for Defendant Anne Brantman, NP is not available May 19,
 24                 2021, May 27-28, 2021, June 1-4, 2021, June 11, 2021, June 15-16,
 25                 2021, June 21, 2021, June 23, 2022, and June 29-30, 2021.
 26   ///
 27   ///
 28   ///

      JOINT MOTION TO CONTINUE MANDATE HEARING 16-CV-1974 BEN LL
Case 3:16-cv-01974-BEN-LL Document 186 Filed 05/07/21 PageID.8160 Page 3 of 3



  1         6.     The parties agree that briefly continuing the Appeal Mandate Hearing
  2   would not prejudice the parties.
  3                                            Respectfully submitted,
  4                                            MORRIS LAW FIRM, APC
  5
      Dated: May 7, 2021                         s/_Danielle R. Pena _______________
  6                                            Danielle R. Pena, Esq.
                                               dpena@morrislawfirmapc.com
  7                                            Attorneys for Plaintiff Rochelle Nishimoto
  8

  9

 10
      Dated: May 7, 2021                       LOTZ, DOGGETT & RAWERS, LLP
 11

 12                                                                                   ____
                                               By: Jeffrey Doggett
 13                                            Attorneys for Defendant Correctional
                                               Physicians Medical Group, Inc.
 14
      Dated: May 7, 2021                       CARROLL, KELLY, TROTTER &
 15                                            FRANZEN
 16

 17                                               s/ Jennifer Sturges        ___
                                               By: Jennifer Sturges
 18                                            Attorneys for Defendant Anne Brantman, NP
 19
      Signature Certification:
 20
            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 21
      Policies and Procedures Manual, I hereby certify that the content of this document
 22
      is acceptable to Jeffrey Doggett, Counsel for Defendant Correctional Physicians
 23
      Medical Group, Inc. and Jennifer Sturges, Counsel for Defendant Anne Brantman
 24
      and that I have obtained Mr. Doggett and Ms. Sturges’s authorization to affix their
 25
      electronic signature to this document.
 26

 27   Dated: May 7, 2021                              s/ Danielle R. Pena
                                                     Danielle R. Pena, Esq.
 28


      JOINT MOTION TO CONTINUE MANDATE HEARING 16-CV-1974 BEN LL
